William B. Brown, J.,
dissenting. Because I feel that the majority’s refusal to reinstate Charles E. Hart, Jr., to the practice of the law places too great an emphasis on events which had their genesis before Hart’s initial suspension and too little emphasis on the substantial evidence that. Hart is now a proper person to be readmitted to the bar, I must dissent.
Hart was initially suspended from the practice of the law for failure to pay his income taxes. Since then he has. squared his accounts with the Internal Revenue Service and kept current on his annual taxes. Hart has also successfully engaged in private business. In addition, for the past seven years he has been employed by the Ohio Department of Transportation. During that period Hart has earned the respect of his superiors. Moreover, and most significantly, he has been advanced to a position of trust. (As the property manager for all the department’s real estate in 24 counties, Hart currently handles 142 monthly rentals and 20 farm rentals for the. state and is in charge of disposing of the department’s excess land.)
The judgment of those who work with Hart in 1978 is, I believe, of greater importance in this court’s determination of whether Hart is presently qualified for reinstatement to the bar than is the evidence of wrongdoing stemming from before his suspension. I would, therefore, vote to reinstate Hart subject to his successfully. passing the bar examination. I dissent.